While it is true that both Abate, supra, and Volkmann, supra,
hold that uninsured motorist protection can be eliminated from a policy only by the insured's express rejection of such provision, the case at bar does not involve the elimination of such coverage from the policy. It does involve the providing of such coverage, albeit in lesser amounts than the liability coverage. R.C.3937.18(C) provides:
"* * * The named insured may require the issuance of such coverages for bodily injury or death in accordance with a schedule of optional lesser amounts approved by the superintendant * * *."
This language, which was not incorporated in the statute until after the decisions in both Abate, supra, and Volkmann, supra,
would appear to authorize a specific request for coverage in a lesser amount, while doing no violence to the principle that the total elimination of coverage can only be accomplished upon express rejection of the protection.
For this reason, and since I do not agree that there is anything so unusual about the subject matter of this case as to require the abandonment of traditional concepts as to burden of proof, I would sustain both assignments of error.